EXHIBIT 10.12



Walter Energy, Inc.
2014 Long-Term Incentive Plan


(Amended and Restated as of December 18, 2014)
 
1.Purpose.  The purpose of the Walter Energy, Inc. 2014 Long-Term Incentive Plan
is to provide a means through which the Company and its Affiliates may attract
and retain key personnel and to provide a means whereby directors, officers,
employees, consultants and advisors (and prospective directors, officers,
employees, consultants and advisors) of the Company and its Affiliates can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.


2.Definitions.  The following definitions shall be applicable throughout the
Plan.
 
(a)“Absolute Share Limit” has the meaning given such term in Section 5(b) of the
Plan.


(b)“Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any other person or entity in
which the Company has a material equity interest.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.


(c)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award and Performance Compensation
Award granted under the Plan.


(d)“Board” means the Board of Directors of the Company.


(e)“Cause” has the meaning ascribed to such term in any employment agreement,
offer letter or similar binding agreement by and between a Service Recipient and
a Participant or, if there is no such agreement or letter or such term is not
defined therein, in the case of a particular Award, unless the applicable Award
agreement states otherwise, “Cause” means (i) the Participant has failed to
follow the lawful instructions of the Board or his or her direct superiors,
other than as a result of his or her incapacity due to physical or mental
illness or injury, (ii) the Participant has engaged or is about to engage in
conduct harmful (whether financially, reputationally or otherwise) to the
Company or an Affiliate, (iii) the Participant has been convicted of, or plead
guilty or no contest to, a felony or any crime involving as a material element
fraud or dishonesty, (iv) the willful misconduct or gross neglect of the
Participant that could reasonably be expected to result in harm (whether
financially, reputationally or otherwise) to the Company or an Affiliate,
(v) the willful violation by the Participant of the Company’s written policies
that could reasonably be expected

03091869.2    

--------------------------------------------------------------------------------

EXHIBIT 10.12



to result in harm (whether financially, reputationally or otherwise) to the
Company or an Affiliate, (vi) the Participant’s fraud or misappropriation,
embezzlement or misuse of funds or property belonging to the Company or an
Affiliate (other than good faith expense account disputes), (vii) the
Participant’s act of personal dishonesty which involves personal profit in
connection with the Participant’s employment or service with the Company or an
Affiliate, or (viii) the willful breach by the Participant of fiduciary duty
owed to the Company or an Affiliate.  Any determination of whether Cause exists
shall be made by the Committee in its sole and absolute discretion.


(f)“Change in Control” of the Company means the occurrence of any one or more of
the following events:
 
(i)A change in the effective control of the Company, which occurs only on either
of the following dates:
 
(A)The date any Person or Group (other than the Company, any Subsidiary of the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, such Subsidiary or such proportionately
owned corporation), acquires ownership of stock of the Company representing more
than thirty percent (30%) of the total voting power of the stock of the Company;
or


(B)The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.
 
(ii)     The date any Person or Group (other than the Company, any Subsidiary of
the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, such Subsidiary or
such proportionately owned corporation) acquires all or substantially all of the
Company’s assets.
 
(g)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.  Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.


(h)“Committee” means the Compensation and Human Resources Committee of the Board
or subcommittee thereof if required with respect to actions taken to comply with
Section 162(m) of the Code in respect of Awards or, if no such Compensation
Committee or subcommittee thereof exists, the Board; provided, however, that
with respect to Awards granted to Non-Employee Directors, the term “Committee”
shall refer to the Board.



03091869.2    
2

--------------------------------------------------------------------------------

EXHIBIT 10.12



(i)“Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).


(j)“Company” means Walter Energy, Inc., a Delaware corporation, and any
successor thereto.


(k)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.


(l)“Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.


(m)“Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of the Company or its
Affiliates; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) the breach of any non-competition, non-solicitation or other agreement
containing restrictive covenants, with the Company or its Affiliates, or
(iv) fraud or misconduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.


(n)“Disability” has the meaning ascribed to such term in any employment
agreement, offer letter or similar binding agreement by and between a Service
Recipient and a Participant or, if there is no such agreement or letter or such
term is not defined therein, in the case of a particular Award, unless the
Applicable Award agreement states otherwise, “Disability” means a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate, or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced.  Any determination of whether Disability exists shall be
made by the Company in its sole and absolute discretion.


(o)“Effective Date” means March 4, 2014.


(p)“Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” under the rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.



03091869.2    
3

--------------------------------------------------------------------------------

EXHIBIT 10.12



(q)“Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto, (ii) director or officer of the
Company or an Affiliate, (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act, or (iv) any prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or one of its Affiliates (and
would satisfy the provisions of clauses (i) through (iii) above once he or she
begins employment with or providing services to the Company or one of its
Affiliates), who, in the case of each of clauses (i) through (iv) above has
entered into an Award agreement or who has received written notification from
the Committee or its designee that they have been selected to participate in the
Plan.  Solely for purposes of this Section 2(q), “Affiliate” shall be limited to
(1) a Subsidiary, (2) any parent corporation of the Company within the meaning
of Section 424(e) of the Code (“Parent”), (3) any corporation, trade or business
of which fifty percent (50%) or more of the combined voting power of such
entity’s outstanding securities is directly or indirectly controlled by the
Company or any Subsidiary or Parent, (4) any corporation, trade or business
which, directly or indirectly, controls fifty percent (50%) or more of the
combined voting power of the outstanding securities of the Company and (5) any
other entity in which the Company or any Subsidiary or Parent has a material
equity interest and which is designated as an “Affiliate” by the Committee.


(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.


(s)“Exercise Price” has the meaning given such term in Section 7(b) of the Plan.


(t)“Fair Market Value” of a share of Common Stock as of a given date shall be
(a) if the Common Stock is traded on the NYSE or another securities exchange,
the mean of the high and low sales prices (rounded to the nearest $0.01) of a
share of Common Stock as reported by the NYSE or such other exchange on such
date, or if shares were not traded on such date, then on the last preceding date
on which a trade occurred; or (b) if the Common Stock is not traded on the NYSE
or another securities exchange, the fair market value of a share of Common Stock
as established by the Committee acting in good faith based on a reasonable
valuation method that is consistent with the requirements of Section 409A of the
Code and all other applicable rules and regulations.


(u)“Immediate Family Members” has the meaning given such term in
Section 14(b) of the Plan.


(v)“Incentive Stock Option” means an Option which is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

03091869.2    
4

--------------------------------------------------------------------------------

EXHIBIT 10.12





(w)“Minimum Vesting Condition” shall mean, with respect to any Award, that
vesting of (or lapsing of restrictions on) such Award does not occur any more
rapidly than ratably over a three (3) year period, if the vesting or lapsing of
restrictions occurs solely due to the passage of time, or over a one year
period, if the vesting or lapsing of restrictions are subject to performance
vesting conditions.


(x)“Indemnifiable Person” has the meaning given such term in Section 4(e) of the
Plan.


(y)“Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.


(z)“Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.


(aa)“Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.


(bb)     “NYSE” means the New York Stock Exchange.


(cc)     “Option” means an Award granted under Section 7 of the Plan.


(dd)     “Option Period” has the meaning given such term in Section 7(c) of the
Plan.


(ee)     “Other Stock-Based Award” means an Award granted under Section 10 of
the Plan.


(ff)     “Participant” means an Eligible Person who has been selected by the
Committee to
participate in the Plan and to receive an Award pursuant to the Plan.


(gg)     “Performance Compensation Award” means any Award designated by the
Committee as a
Performance Compensation Award pursuant to Section 11 of the Plan.


(hh)    “Performance Criteria” means the criterion or criteria that the
Committee shall select for
purposes of establishing the Performance Goals for a Performance Period with
respect to any Performance Compensation Award under the Plan.

03091869.2    
5

--------------------------------------------------------------------------------

EXHIBIT 10.12





(ii)    “Performance Formula” means, for a Performance Period, the one or more
objective
formulae applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.


(jj)    “Performance Goals” means, for a Performance Period, the one or more
goals established
by the Committee for the Performance Period based upon the Performance Criteria.


(kk)    “Performance Period” means the one or more periods of time of not less
than twelve (12)
months (or, with respect to a cash bonus designated as a Performance
Compensation Award, three (3) months), as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Compensation Award.


(ll)    “Permitted Transferee” has the meaning given such term in
Section 14(b) of the Plan.


(mm)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or
14(d)(2) of the Exchange Act).


(nn)    “Plan” means this Walter Energy, Inc. 2014 Long-Term Incentive Plan, as
it may be amended
and restated from time to time.


(oo)    “Prior Plan” means the Amended and Restated 2002 Long-Term Incentive
Award Plan of
Walter Industries, Inc., as it may be amended from time to time.


(pp)    “Restricted Period” means the period of time determined by the Committee
during which
an Award is subject to restrictions or, as applicable, the period of time within
which performance is measured for purposes of determining whether an Award has
been earned.


(qq)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which
may include, without limitation, a requirement that the Participant remain
continuously employed or provide continuous services for a specified period of
time), granted under Section 9 of the Plan.


(rr)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of

03091869.2    
6

--------------------------------------------------------------------------------

EXHIBIT 10.12



Common Stock, cash, other securities or other property, subject to certain
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.


(ss)    “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.


(tt)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. 
Reference in the Plan to any section of (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.


(uu)    “Service Recipient” means, with respect to a Participant holding a given
Award, either the
Company or an Affiliate of the Company by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.


(vv)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.


(ww)    “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.


(xx)    “Subsidiary” means, with respect to any specified Person:
 
(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and


(ii)any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
 
(yy)    “Substitute Award” has the meaning given such term in Section 5(e) of
the Plan.


(zz)    “Sub-Plans” means, any sub-plan to this Plan that has been adopted by
the Board or the
Committee for the purpose of permitting the offering of Awards to employees of
certain Designated Foreign Subsidiaries or otherwise outside the United States
of America, with each such sub-plan designed to comply with local laws
applicable to offerings in such foreign jurisdictions.  Although any Sub-Plan
may be

03091869.2    
7

--------------------------------------------------------------------------------

EXHIBIT 10.12



designated a separate and independent plan from the Plan in order to comply with
applicable local laws, the Absolute Share Limit shall apply in the aggregate to
the Plan and any Sub-Plan adopted hereunder.


(aaa)    “Termination” means the termination of a Participant’s employment or
service, as applicable,
with the Service Recipient.
 
3.Effective Date; Duration.  The Plan shall be effective as of the Effective
Date, subject to approval of the Company’s stockholders.  The expiration date of
the Plan, on and after which date no Awards may be granted hereunder, shall be
the tenth anniversary of the Effective Date; provided, however, that such
expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.


4.Administration.
 
(a)The Committee shall administer the Plan.  To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he or she takes any action with respect to an Award under the Plan, be an
Eligible Director.  However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.


(b)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan; and (ix) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.


(c)Except to the extent prohibited by applicable law or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more

03091869.2    
8

--------------------------------------------------------------------------------

EXHIBIT 10.12



of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.  Any such allocation or
delegation may be revoked by the Committee at any time.  Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons
(i) who are Non-Employee Directors or otherwise are subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.


(d)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any of its Affiliates, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.


(e)No member of the Board, the Committee or any employee or agent of the Company
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made with respect to the Plan
or any Award hereunder (unless constituting fraud or a willful criminal act or
omission).  Each Indemnifiable Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any action taken or omitted to be taken or
determination made under the Plan or any Award agreement and against and from
any and all amounts paid by such Indemnifiable Person with the Company’s
approval, in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, and the Company shall advance to such Indemnifiable Person
any such expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined as provided below that the Indemnifiable
Person is not entitled to be indemnified); provided that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice.  The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s Certificate of Incorporation or Bylaws.  The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

03091869.2    
9

--------------------------------------------------------------------------------

EXHIBIT 10.12





(f)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards.  Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
 
5.
Grant of Awards; Shares Subject to the Plan; Limitations.

 
(a)The Committee may, from time to time, grant Awards to one or more Eligible
Persons.


(b)Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, no more than 4,300,000 shares of Common
Stock (the “Absolute Share Limit”) shall be available for Awards under the Plan,
provided that (x) any shares of Common Stock subject to such Awards other than
Options or SARs shall be counted against this limit as 1.47 shares of Common
Stock for every one (1) share of Common Stock granted, and (y) any shares of
Common Stock subject to such Awards of Options or SARs shall be counted against
this limit as one (1) share of Common Stock for every one (1) share of Common
Stock granted; (ii) subject to Section 12 of the Plan, grants of Options or SARs
under the Plan in respect of no more than 1,500,000 shares of Common Stock may
be made to any individual Participant during any single fiscal year of the
Company (for this purpose, if a SAR is granted in tandem with an Option (such
that the SAR expires with respect to the number of shares of Common Stock for
which the Option is exercised), only the shares underlying the Option shall
count against this limitation); (iii) subject to Section 12 of the Plan, no more
than the number of shares of Common Stock equal to the Absolute Share Limit may
be issued in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; (iv) subject to Section 12 of the Plan, no more than
500,000 shares of Common Stock may be issued in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any individual Participant for a single fiscal year
during a Performance Period (or with respect to each single fiscal year in the
event a Performance Period extends beyond a single fiscal year), or in the event
such share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the maximum number of shares of Common Stock
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed $600,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes and excluding, for this purpose, the value of
any dividend equivalent payments paid pursuant to any Award granted in a
previous fiscal year); and (vi) the maximum amount that can be paid to any
individual Participant for a single fiscal year during a Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year) pursuant to a Performance Compensation
Award denominated in cash (described in Section 11(a) of the Plan) shall be
$3,000,000.


(c)Shares of Common Stock shall be deemed to have been issued in settlement of
Awards whether or not they are actually delivered or the Fair Market Value
equivalent of such shares is paid in cash;

03091869.2    
10

--------------------------------------------------------------------------------

EXHIBIT 10.12



provided, however, that no shares shall be deemed to have been issued in
settlement of a SAR that settles only in cash; provided, further that in no
event shall such shares increase the number of shares of Common Stock that may
be delivered pursuant to Incentive Stock Options granted under the Plan.  In no
event shall (i) shares tendered or withheld on the exercise of Options or other
Award for the payment of the exercise or purchase price or withholding taxes,
(ii) shares not issued upon the settlement of a SAR that settles in shares of
Common Stock, or (iii) shares purchased on the open market with cash proceeds
from the exercise of Options, in each case, again become available for other
Awards under the Plan.  If and to the extent an Award under the Plan expires,
terminates or is canceled or forfeited for any reason whatsoever, the shares
covered by such Award shall again become available for other Awards under the
Plan in accordance with Section 5(f).


(d)Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.  Following the Effective Date, no further awards shall be granted
under the Prior Plan.


(e)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”).  Substitute Awards shall not
be counted against the Absolute Share Limit; provided that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan. 
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.


(f)Each share of Common Stock that again becomes available for grant pursuant to
this Section 5 shall be added back as (i) one (1) share of Common Stock if such
shares were subject to Options or SARs, and (ii) as 1.47 shares of Common Stock
if such shares were subject to Awards other than Options or SARs.
 
6.
Eligibility.  Participation in the Plan shall be limited to Eligible Persons.

 
7.
Options.

 
(a)General.  Each Option granted under the Plan shall be evidenced by an Award
agreement, in written or electronic form, which agreement need not be the same
for each Participant.  Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement.  All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award agreement expressly states that the Option is intended to be an Incentive
Stock Option.  Incentive Stock Options shall be granted only to

03091869.2    
11

--------------------------------------------------------------------------------

EXHIBIT 10.12



Eligible Persons who are employees of the Company and its Affiliates, and no
Incentive Stock Option shall be granted to any Eligible Person who is ineligible
to receive an Incentive Stock Option under the Code.  No Option shall be treated
as an Incentive Stock Option unless the Plan has been approved by the
stockholders of the Company in a manner intended to comply with the stockholder
approval requirements of Section 422(b)(1) of the Code, provided that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained.  In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code.  If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.


(b)Exercise Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value per share on the Date
of Grant.


(c)Vesting and Expiration.
 
(i)Options shall vest and become exercisable in such manner and on such date or
dates determined by the Committee and shall expire after such period, not to
exceed ten years, as may be determined by the Committee (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the shares of Common Stock
is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), the Option Period shall be automatically extended until the
30th day following the expiration of such prohibition; provided, however, that
in no event shall the Option Period exceed five years from the Date of Grant in
the case of an Incentive Stock Option granted to a Participant who on the Date
of Grant owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Affiliate.


(ii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, in the event of (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding Options granted to such Participant shall
immediately terminate and expire, (B) a Participant’s Termination due to death
or Disability, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for three (3) years thereafter (but in no event beyond the
expiration of the Option Period) and (C) a Participant’s Termination for any
other reason, each outstanding unvested Option granted to such Participant shall
immediately terminate and expire, and each outstanding vested Option shall
remain

03091869.2    
12

--------------------------------------------------------------------------------

EXHIBIT 10.12



exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).
 
(d)Method of Exercise and Form of Payment.  No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. 
income, employment and any other applicable taxes required to be withheld. 
Options which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price.  The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest; or (ii) by such
other method as the Committee may permit in its sole discretion, including
without limitation: (A) in other property having a fair market value on the date
of exercise equal to the Exercise Price; (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Committee) a copy of irrevocable instructions to
a stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price; or (C) a “net exercise” procedure effected by withholding
the minimum number of shares of Common Stock otherwise issuable in respect of an
Option that are needed to pay the Exercise Price and all applicable required
withholding and any other applicable taxes.  Any fractional shares of Common
Stock shall be settled in cash.


(e)Notification upon Disqualifying Disposition of an Incentive Stock Option. 
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option.  The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.


(f)Compliance With Laws, etc.  Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.

03091869.2    
13

--------------------------------------------------------------------------------

EXHIBIT 10.12



 
8.
Stock Appreciation Rights.

 
(a)General.  Each SAR granted under the Plan shall be evidenced by an Award
agreement.  Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement.  Any Option granted under
the Plan may include tandem SARs.  The Committee also may award SARs to Eligible
Persons independent of any Option.


(b)Strike Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant).  Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.


(c)Vesting and Expiration.
 
(i)A SAR granted in connection with an Option shall become exercisable and shall
expire according to the same vesting schedule and expiration provisions as the
corresponding Option.  A SAR granted independent of an Option shall vest and
become exercisable and shall expire in such manner and on such date or dates
determined by the Committee and shall expire after such period, not to exceed
ten years, as may be determined by the Committee (the “SAR Period”); provided,
that if the SAR Period would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), the SAR Period shall be automatically
extended until the 30th day following the expiration of such prohibition.


(ii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, in the event of (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding SARs granted to such Participant shall
immediately terminate and expire, (B) a Participant’s Termination due to death
or Disability, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for three (3) years thereafter (but in no event beyond the
expiration of the SAR Period) and (C) a Participant’s Termination for any other
reason, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the SAR Period).
 
(d)Method of Exercise.  SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.


(e)Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess of the Fair Market Value of one share
of Common Stock on the exercise date over the Strike Price, less an amount

03091869.2    
14

--------------------------------------------------------------------------------

EXHIBIT 10.12



equal to any Federal, state, local and non-U.S.  income, employment and any
other applicable taxes required to be withheld.  The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee.  Any fractional shares of
Common Stock shall be settled in cash.


(f)Substitution of SARs for Nonqualified Stock Options.  The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options, provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options.
 
9.
Restricted Stock and Restricted Stock Units.

 
(a)General.  Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award agreement.  Each Restricted Stock and Restricted Stock
Unit grant shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award agreement.


(b)Stock Certificates and Book Entry; Escrow or Similar Arrangement.  Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause
share(s) of Common Stock to be registered in the name of the Participant and
held in book-entry form subject to the Company’s directions and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than issued to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  If a Participant shall fail to execute and deliver (in a manner
permitted under Section 14(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void.  Subject to the
restrictions set forth in this Section 9 and the applicable Award agreement, the
Participant generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including, without limitation, the right to vote such
Restricted Stock (provided that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than or in addition to the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
issued (without interest) to the Participant within fifteen (15) days following
the date on which the restrictions on such Restricted Stock lapse (and the right
to any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate)).  To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant

03091869.2    
15

--------------------------------------------------------------------------------

EXHIBIT 10.12



evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company.


(c)Vesting.  The Restricted Period with respect to Restricted Stock and
Restricted Stock Units shall lapse in such manner and on such date or dates
determined by the Committee, and the Committee shall determine the treatment of
the unvested portion of Restricted Stock and Restricted Stock Units upon
Termination of the Participant granted the applicable Award.  Grants of
Restricted Stock and Restricted Stock Units that are settled in shares of Common
Stock shall comply with the Minimum Vesting Condition; provided that the Minimum
Vesting Condition need not be applied to Restricted Stock or Restricted Stock
Units (i) issued to any person newly employed by or retained to perform services
for the Company or any of its Affiliates, (ii) in the event of death, Disability
or retirement or in connection with a corporate transaction (which includes, but
is not limited to, a Change in Control, a divestiture, spin-off, split-off,
asset transfer, outsourcing or joint venture formation), in each case, as the
Committee may otherwise determine, or (iii) granted through the assumption of,
or substitution for, outstanding awards previously granted by a company acquired
by the Company or any of its Affiliates or with which the Company or any of its
Affiliates combines.


(d)Issuance of Restricted Stock and Settlement of Restricted Stock Units.
 
(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement.  If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or his or her
beneficiary, without charge, the stock certificate (or, if applicable, a notice
evidencing a book entry notation) evidencing the shares of Restricted Stock
which have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full share).  Dividends, if any,
that may have been withheld by the Committee and attributable to any particular
share of Restricted Stock shall be distributed to the Participant in cash or, at
the sole discretion of the Committee, in shares of Common Stock having a Fair
Market Value (on the date of distribution) equal to the amount of such
dividends, upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such dividends.


(ii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant,
or his or her beneficiary, without charge, one share of Common Stock (or other
securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (ii) defer the issuance of shares of Common Stock (or cash or
part shares of Common Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.  If a cash payment is made in
lieu of issuing shares of Common Stock, the amount of such payment shall be
equal to the Fair Market Value of the Common Stock as of the

03091869.2    
16

--------------------------------------------------------------------------------

EXHIBIT 10.12



date on which the Restricted Period lapsed with respect to such Restricted Stock
Units.  To the extent provided in an Award agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, at the sole discretion of the Committee, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units are settled following the release of
restrictions on such Restricted Stock Units, and, if such Restricted Stock Units
are forfeited, the Participant shall have no right to such dividend equivalent
payments.
 
(e)Legends on Restricted Stock.  Each certificate, if any, representing
Restricted Stock awarded under the Plan, if any, shall bear a legend
substantially in the form of the following, in addition to any other information
the Company deems appropriate, until the lapse of all restrictions with respect
to such shares of Common Stock:
 
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE WALTER ENERGY, INC. 2014 LONG-TERM INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN WALTER ENERGY, INC. AND
PARTICIPANT.  A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF WALTER ENERGY, INC.
 
10.Other Stock-Based Awards.  The Committee may issue unrestricted Common Stock,
rights to receive grants of Awards at a future date, or other Awards denominated
in Common Stock (including, without limitation, performance shares or
performance units), under the Plan to Eligible Persons, alone or in tandem with
other Awards, in such amounts as the Committee shall from time to time in its
sole discretion determine.  Each Other Stock-Based Award granted under the Plan
shall be evidenced by an Award agreement.  Each Other Stock-Based Award so
granted shall be subject to such conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement, including, without
limitation, those set forth in Section 14(c) of the Plan.  Grants of Other
Stock-Based Awards that are settled in shares of Common Stock shall comply with
the Minimum Vesting Condition; provided that the Minimum Vesting Condition need
not be applied to Other Stock-Based Awards (i) issued to any person newly
employed by or retained to perform services for the Company or any of its
Affiliates, (ii) in the event of death, Disability or retirement or in
connection with a corporate transaction (which includes, but is not limited to,
a Change in Control, a divestiture, spin-off, split-off, asset transfer,
outsourcing or joint venture formation), in each case, as the Committee may
otherwise determine, or (iii) granted through the assumption of, or substitution
for, outstanding awards previously granted by a company acquired by the Company
or any of its Affiliates or with which the Company or any of its Affiliates
combines.


11.Performance Compensation Awards.
 

03091869.2    
17

--------------------------------------------------------------------------------

EXHIBIT 10.12



(a)General.  The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.  The Committee shall also have the authority to make an award of a
cash bonus to any Participant and designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  Notwithstanding anything in the Plan to the
contrary, if the Company determines that a Participant who has been granted an
Award designated as a Performance Compensation Award is not (or is no longer) a
“covered employee” (within the meaning of Section 162(m) of the Code), the terms
and conditions of such Award may be modified without regard to any restrictions
or limitations set forth in this Section 11 (but subject otherwise to the
provisions of Section 13 of the Plan).


(b)Discretion of Committee with Respect to Performance Compensation Awards. 
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula.  Within
the first ninety (90) days of a Performance Period (or, within any other maximum
period allowed under Section 162(m) of the Code), the Committee shall, with
regard to the Performance Compensation Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence and record the same in writing.


(c)Performance Criteria.  The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing) and shall be
limited to the following: (i) net earnings, net income (before or after taxes)
or consolidated net income; (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after interest, taxes, depreciation and/or amortization (including EBIT and
EBITDA); (ix) gross or net operating margins; (x) productivity ratios;
(xi) share price (including, but not limited to, growth measures and total
stockholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) operating efficiency or safety measures;
(xiv) objective measures of customer/client satisfaction; (xv) working capital
targets; (xvi) measures of economic value added or other ‘value creation’
metrics; (xvii) enterprise value; (xviii) sales; (xix) stockholder return;
(xx) customer/client retention; (xxi) competitive market metrics;
(xxii) employee retention; (xxiii) objective measures of personal targets, goals
or completion of projects (including but not limited to succession and hiring
projects, completion of specific acquisitions, reorganizations or other
corporate transactions or capital-raising transactions, expansions of specific
business operations and meeting divisional or project budgets);
(xxiv) comparisons of continuing operations to other operations; (xxv) market
share; (xxvi) cost of capital, debt leverage year-

03091869.2    
18

--------------------------------------------------------------------------------

EXHIBIT 10.12



end cash position or book value; (xxvii) strategic objectives; (xxviii) unit
costs, total costs, production measures, sales price or (xxix) any combination
of the foregoing.  Any one or more of the Performance Criteria may be stated as
a percentage of another Performance Criteria, or used on an absolute or relative
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.  The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first ninety (90) days of a Performance Period (or,
within any other maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.


(d)Modification of Performance Goal(s).  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval.  Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; and (x) a change in the Company’s fiscal year.


(e)Payment of Performance Compensation Awards.
 
(i)Condition to Receipt of Payment.  Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.



03091869.2    
19

--------------------------------------------------------------------------------

EXHIBIT 10.12



(ii)Limitation.  Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.


(iii)Certification.  Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula.  The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.


(iv)Use of Negative Discretion.  In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion.  Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to
(A) grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained, or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.
 
(f)Timing of Award Payments.  Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11.  Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date.  Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).
 
12.Changes in Capital Structure and Similar Events.  In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock

03091869.2    
20

--------------------------------------------------------------------------------

EXHIBIT 10.12



or other securities of the Company, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
shares of Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate, then the
Committee shall make any such adjustments in such manner as it may deem
equitable, including without limitation, any or all of the following:
 
(i)adjusting any or all of (A) the Absolute Share Limit, or any other limit
applicable under the Plan with respect to the number of Awards which may be
granted hereunder, (B) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property) which
may be issued in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of the Plan) and (C) the terms of any
outstanding Award, including, without limitation, (1) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);


(ii)providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise
outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and


(iii)cancelling any one or more outstanding Awards and causing to be paid to the
holders holding vested Awards (including any Awards that would vest as a result
of the occurrence of such event but for such cancellation) the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per share of Common Stock received or to be received by other
stockholders of the Company in such event), including without limitation, in the
case of an outstanding Option or SAR, a cash payment in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor);
 
provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring.  Any adjustment in Incentive Stock Options
under this Section 12 (other than any

03091869.2    
21

--------------------------------------------------------------------------------

EXHIBIT 10.12



cancellation of Incentive Stock Options) shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 12 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act.  Any such adjustment shall be conclusive and binding for all
purposes.  Payments to holders pursuant to clause (iii) above shall be made in
cash or, in the sole discretion of the Committee, in the form of such other
consideration necessary for a Participant to receive property, cash, or
securities (or combination thereof) as such Participant would have been entitled
to receive upon the occurrence of the transaction if the Participant had been,
immediately prior to such transaction, the holder of the number of shares of
Common Stock covered by the Award at such time (less any applicable Exercise
Price or Strike Price).  In addition, prior to any payment or adjustment
contemplated under this Section 12, the Committee may require a Participant to
(A) represent and warrant as to the unencumbered title to his Awards, (B) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, and (C) deliver customary transfer documentation as reasonably
determined by the Committee.
 
13.
Amendments and Termination.

 
(a)Amendment and Termination of the Plan.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards, (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 12 of
the Plan), or (iii) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.  Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 13(b) of
the Plan without stockholder approval.


(b)Amendment of Award Agreements.  The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s Termination); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without stockholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash payment that is greater than the intrinsic value (if any) of the
cancelled Option or SAR, and (iii) the Committee may not take any other action
which is

03091869.2    
22

--------------------------------------------------------------------------------

EXHIBIT 10.12



considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.
 
14.
General.

 
(a)Award Agreements.  Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
without limitation, the effect on such Award of the death, Disability or
Termination of a Participant, or of such other events as may be determined by
the Committee.  For purposes of the Plan, an Award agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award.  The Committee need not require
an Award agreement to be signed by the Participant or a duly authorized
representative of the Company.


(b)Nontransferability. 


(i)      Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative.  No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, including, without limitation, pursuant to a domestic relations
order, to the extent permitted by applicable law, other than by will or by the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
  
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; (C) a partnership or limited liability company whose
only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) a beneficiary to whom donations are eligible to be
treated as “charitable contributions” for federal income tax purposes; (each
transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.
 
(iii)    The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution, (B) Permitted Transferees shall not be entitled to
exercise any transferred

03091869.2    
23

--------------------------------------------------------------------------------

EXHIBIT 10.12



Option unless there shall be in effect a registration statement on an
appropriate form covering the shares of Common Stock to be acquired pursuant to
the exercise of such Option if the Committee determines, consistent with any
applicable Award agreement, that such a registration statement is necessary or
appropriate, (C) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise, and (D) the consequences of the Termination of the Participant under
the terms of the Plan and the applicable Award agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award agreement.
 
(c)Dividends and Dividend Equivalents.  The Committee in its sole discretion may
provide a Participant as part of an Award with dividends, dividend equivalents,
or similar payments in respect of Awards, payable in cash, shares of Common
Stock, other securities, other Awards or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including without limitation, payment directly
to the Participant, withholding of such amounts by the Company subject to
vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs or (ii) unearned Performance Compensation Awards or other
unearned Awards subject to performance conditions (other than or in addition to
the passage of time) (although dividends, dividend equivalents or other similar
payments may be accumulated in respect of unearned Awards and paid within
fifteen (15) days after such Awards are earned and become payable or
distributable).


(d)Tax Withholding.
 
(i)A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property issuable or deliverable under any Award or from any compensation or
other amounts owing to a Participant, the amount (in cash, Common Stock, other
securities or other property) of any required withholding or any other
applicable taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding or any other applicable taxes.


(ii)Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the issuance of shares of Common Stock
(which are not subject to any pledge or other security interest) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability, provided that with respect to shares withheld pursuant to clause (B),
the number of such shares may not have a Fair Market Value greater than the
minimum required statutory withholding liability.

03091869.2    
24

--------------------------------------------------------------------------------

EXHIBIT 10.12



 
(e)No Claim to Awards; No Rights to Continued Employment; Waiver.  No employee
of the Company or any Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award.  There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards.  The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated.  Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or any Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board.  The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement.  By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.


(f)International Participants.  With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.


(g)Designation and Change of Beneficiary.  Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death.  A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee.  The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.


(h)Termination.  Except as otherwise provided in an Award agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-

03091869.2    
25

--------------------------------------------------------------------------------

EXHIBIT 10.12



versa) shall be considered a Termination; and (ii) if a Participant’s undergoes
a Termination of employment, but such Participant continues to provide services
to the Company and its Affiliates in a non-employee capacity, such change in
status shall not be considered a Termination for purposes of the Plan.  Further,
unless otherwise determined by the Committee, in the event that any Service
Recipient ceases to be an Affiliate of the Company (by reason of sale,
divestiture, spin-off, or other similar transaction), unless a Participant’s
employment or service is transferred to another entity that would constitute a
Service Recipient immediately following such transaction, such Participant shall
be deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.


(i)No Rights as a Stockholder.  Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such person.


(j)Government and Other Regulations.
 
(i)The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required. 
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with.  The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan.  The Committee shall have the authority to
provide that all shares of Common Stock or other securities of the Company or
any Affiliate issued under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award agreement, the Federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter- dealer quotation system on which the
securities of the Company are listed or quoted and any other applicable Federal,
state, local or non-U.S.  laws, rules, regulations and other requirements, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on certificates representing shares of
Common Stock or other securities of the Company or any Affiliate issued under
the Plan to make appropriate reference to such restrictions or may cause such
Common Stock or other securities of the Company or any Affiliate issued under
the Plan in book-entry form to be held subject to the Company’s instructions or
subject to appropriate stop-transfer orders.  Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Award granted under the Plan that it in its sole
discretion deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

03091869.2    
26

--------------------------------------------------------------------------------

EXHIBIT 10.12





(ii)The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable.  If the Committee determines to cancel
all or any portion of an Award in accordance with the foregoing, the Company
shall pay to the Participant an amount equal to the excess of (A) the aggregate
Fair Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or issued, as applicable), over (B) the
aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of issuance of shares of
Common Stock (in the case of any other Award).  Such amount shall be delivered
to the Participant as soon as practicable following the cancellation of such
Award or portion thereof.
 
(k)No Section 83(b) Elections Without Consent of Company.  No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election.  If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.


(l)Payments to Persons Other Than Participants.  If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment.  Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.


(m)Nonexclusivity of the Plan.  Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.


(n)No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate,

03091869.2    
27

--------------------------------------------------------------------------------

EXHIBIT 10.12



on the one hand, and a Participant or other person or entity, on the other
hand.  No provision of the Plan or any Award shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.


(o)Reliance on Reports.  Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.


(p)Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.


(q)Governing Law.  The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


(r)Severability.  If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.


(s)Obligations Binding on Successors.  The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.


(t)409A of the Code.
 

03091869.2    
28

--------------------------------------------------------------------------------

EXHIBIT 10.12



(i)Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.  Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.  With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code.  For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as separate payments.


(ii)Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the
Participant’s date of death.  Following any applicable six month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.


(iii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.
 
(u)Clawback/Forfeiture.  Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant has engaged in or engages in any
Detrimental Activity.  The Committee may also provide in an Award agreement that
if the Participant otherwise has engaged in or engages in any Detrimental
Activity, the Participant will forfeit any gain realized on the vesting or
exercise of such Award, and must repay the gain to the Company.  The Committee
may also provide in an Award agreement that if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other

03091869.2    
29

--------------------------------------------------------------------------------

EXHIBIT 10.12



administrative error), then the Participant shall be required to repay any such
excess amount to the Company.  Without limiting the foregoing, all Awards shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.


(v)Code Section 162(m) Re-approval.  If so determined by the Committee, the
provisions of the Plan regarding Performance Compensation Awards shall be
submitted for re-approval by the stockholders of the Company no later than the
first stockholder meeting that occurs in the fifth year following the year in
which stockholders previously approved such provisions, in each case for
purposes of exempting certain Awards granted after such time from the deduction
limitations of Section 162(m) of the Code.  Nothing in this subsection, however,
shall affect the validity of Awards granted after such time if such stockholder
approval has not been obtained.


(w)Expenses; Gender; Titles and Headings.  The expenses of administering the
Plan shall be borne by the Company and its Affiliates.  Masculine pronouns and
other words of masculine gender shall refer to both men and women.  The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.
 
*                                        *                                        *
 



03091869.2    
30